Eberpiardt, Judge.
In this condemnation case there are two enumerations of error on appeal, one covering what amounts to the general grounds in a motion for new trial, and the other excepting to the evidence of a witness as to consequential damages on the ground that the witness was basing his opinion upon what he had recently seen as to the effect of the improvement on the remaining lands, whereas the damages to be recovered must be those which resulted at the time of the taking, more than two years prior to the time when the witness viewed it.
1. The verdict was within the range of the testimony, and the first enumeration of error is without merit.
2. It does not appear that in testifying as to consequential damage the witness was basing his opinion upon the value of the land when he had viewed it a short time prior to the trial rather than the value at the time of taking, but that his opinion as to the extent of the damage was affected by what he. had recently seen. We can see no error in this. While it may be said that the damage was done at the time of the taking, it is a matter of common knowledge that the taking precedes the construction of the improvement and often it is not possible to know the extent of the consequential damage until construction has been completed or for some time thereafter.

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.

Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, Robert L. Royal, Harry Lawrence, Deputy Assistant Attorneys General, for appellant.
T. L. Shanahan, J. Beverly Langford, Warren Akin, for appellee, >